FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


EDUARDO DE LA TORRE; LORI               Nos. 14-17571
SAYSOURIVONG,                                15-15042
             Plaintiffs-Appellants/
                 Cross-Appellees,          D.C. No.
                                        3:08-cv-03174-
                v.                           MEJ

CASHCALL, INC.,                           OPINION
               Defendant-Appellee/
                 Cross-Appellants.



     Appeal from the United States District Court
        for the Northern District of California
    Maria-Elena James, Magistrate Judge, Presiding

       Argued and Submitted February 16, 2017
           Submitted September 17, 2018
              San Francisco, California

                Filed October 3, 2018
2                 DE LA TORRE V. CASHCALL

    Before: A. Wallace Tashima and Andrew D. Hurwitz,
    Circuit Judges, and Lynn S. Adelman, * District Judge.

                       Per Curiam Opinion


                           COUNSEL

James C. Sturdevant (argued), The Sturdevant Law Firm,
San Francisco, California; Jessica Riggin and Steven M.
Tindall, Rukin Hyland Doria & Tindall LLP, San Francisco,
California; Arthur D. Levy, Law Office of Arthur D. Levy,
San Francisco, California; for Plaintiffs-Appellants/Cross-
Appellees.

Brad W. Seiling (argued), Donald R. Brown, and Joanna S.
McCallum, Manatt Phelps & Phillips LLP, Los Angeles,
California, for Defendant-Appellee/Cross-Appellant.

Caryn Becker, Oakland, California, as and for Amicus
Curiae Center for Responsible Lending.

Ted Mermin, Berkeley, California, as and for Amicus Curiae
Public Good Law Center.

Michael J. Quirk, Williams Cuker Berezofsky LLC,
Philadelphia, Pennsylvania, for Amicus Curiae National
Association of Consumer Advocates.




     *
       The Honorable Lynn S. Adelman, United States District Judge for
the Eastern District of Wisconsin, sitting by designation.
                DE LA TORRE V. CASHCALL                    3

                          OPINION

PER CURIAM:

    In light of the judgment of the Supreme Court of
California in De La Torre v. CashCall, Inc., No. S241434,
422 P.3d 1004 (Cal. 2018), the judgment of the district court
is VACATED and this case is REMANDED to that court
for further proceedings consistent with that opinion.

   VACATED AND REMANDED.